UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-05631 First Pacific Mutual Fund, Inc. (Exact name of registrant as specified in charter) 3113 Olu Street Honolulu, HI96816-1425 (Address of principal executive offices) (Zip code) Nancy P. O’Hara Drinker Biddle & Reath LLP One Logan Square Suite #2000 Philadelphia, PA19103-6996 (Name and address of agent for service) (808) 988-8088 Registrant's telephone number, including area code Date of fiscal year end:September 30 Date of reporting period:December 31, 2013 Item 1.Schedule of Investments. The Registrant’s schedules of investments pursuant to Rule 30b1-5 under the Investment Company Act of 1940, as amended (the “1940 Act”), is as follows: FIRST PACIFIC LOW VOLATILITY FUND SCHEDULE OF INVESTMENTS December 31, 2013 (Unaudited) COMMON STOCK – 76.51% Shares Value CONSUMER DISCRETIONARY – 7.77% Hanesbrands, Inc. The Home Depot, Inc. CONSUMER STAPLES – 7.66% Cotsco Wholesale Corporation Wal-Mart Stores, Inc. ENERGY – 8.79% Phillips 66 WPX Energy, Inc. (b) FINANCIALS – 11.72% The Goldman Sachs Group, Inc. The PNC Financial Services Group, Inc. Prudential Financial, Inc. HEALTH CARE – 10.41% Mylan, Inc. (b) PerkinElmer, Inc. INDUSTRIALS – 5.65% 3M Company See accompanying notes to schedule of investments. FIRST PACIFIC LOW VOLATILITY FUND SCHEDULE OF INVESTMENTS– (Continued) December 31, 2013 (Unaudited) Shares Value INFORMATION TECHNOLOGY – 15.23% Apple Inc. Corning Incorporated EBAY, Inc. (b) Google Inc. (b) SAP AG – Sponsored ADR TELECOMMUNICATION SERVICES – 5.54% AT&T Inc. UTILITIES – 3.74% Oneok, Inc. Total Common Stocks (Cost $26,014,710) EXCHANGE-TRADED FUNDS (ETF’s) – 4.58% iShares U.S. Real Estate Total ETF’s (Cost $1,904,141) See accompanying notes to schedule of investments. FIRST PACIFIC LOW VOLATILITY FUND SCHEDULE OF INVESTMENTS – (Continued) December 31, 2013 (Unaudited) Shares Value STRUCTURED NOTES – 8.56% JP Morgan Chase & Co. Capped Buffered Return Enhanced Notes Linked to the Russell 2000 Index Due 10/09/2014 (b) Return at maturity of 150.00% of the appreciation, if any, of the Russell 2000 Index up to cap of 15.00% and losses of 100% of the depreciation of the Russell 2000 Index in excess of 10%. The Bank of Nova Scotia Capped Buffered Notes Linked to the S&P 500 Index Due 10/29/2014 (b) Return at maturity of 100.00% of the appreciation, if any, of the S&P 500 Index up to cap of 8.25% and losses of 100% of the depreciation of the S&P 500 Index in excess of 10%. Total Structured Notes (Cost $3,200,000) MONEY MARKET FUND – 10.04% Federated Government Obligation-I Money Market Fund (Cost $4,011,625) Total Investments (Cost $35,130,476) (a) % Other Assets Less Liabilities % Net Assets % $ (a) Aggregate cost for federal income tax purposes is $35,130,476. (b) Non-Income producing security. At December 31, 2013, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ See accompanying notes to schedule of investments. FIRST PACIFIC LOW VOLATILITY FUND NOTES TO SCHEDULE OF INVESTMENTS December 31, 2013 (Unaudited) ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES First Pacific Low Volatility Fund (“Fund”) is a seriesof First Pacific Mutual Fund, Inc. which is registered under the Investment Company Act of 1940 as a non-diversified open-end management investment company.First Pacific Mutual Fund, Inc. currently has two investment portfolios, including the Fund which is currently offering one Class of Shares:Investor Shares. (A) SECURITY VALUATION Portfolio securities that are fixed income (debt) securities are valued by an independent pricing agent using methodologies that it believes are appropriate, including actual market transactions, broker-dealer supplied valuations, matrix pricing, or other electronic data processing techniques designed to identify market values for such securities, in accordance with procedures established in good faith by the Board of Directors.Structured notes are valued at the closing price or evaluated bid as provided daily by independent pricing agents.Equity securities listed on a securities exchange or an automated quotation system for which quotations are readily available will be valued at the last quoted sale price on the principal exchange on which they are traded on the valuation date (or at approximately 4:00 p.m. Eastern Time if a security’s principal exchange is normally open at that time), or, if there is no such reported sale on the valuation date, at the closing bid price. Securities traded over-the-counter will be valued at the last reported sale price on the Nasdaq Trade Reporting Facility, Alternative Display Facility or other facility that reports trades of over-the-counter securities.If there is no such reported sale on the valuation date, over-the-counter securities will be valued at the most recently quoted bid price.Nasdaq listed securities are valued at the Nasdaq Official Closing Price.Options listed for trading on a securities exchange or board of trade will be valued at the last quoted sale price or, in the absence of a sale, at the mean of the closing bid and ask prices.In the absence of a last quoted sales price or mean price, options are valued at the closing ask price (for short positions).Futures contracts and options thereon, which are traded on commodities exchanges, are valued at their daily settlement value as of the close of such commodities exchanges.Redeemable securities issued by open-end investment companies are valued at the investment company’s applicable net asset value.Exchange-traded open-end investment companies and closed-end investment companies are priced as equity securities. Foreign securities are often principally traded on markets that close at different hours than U.S. markets.Such securities will be valued at their most recent closing prices on the relevant principal exchange even if the close of that exchange is earlier than the time of the Fund’s net asset value (“NAV”) calculation.However, securities traded in foreign markets which remain open as of the time of the NAV calculation will be valued at the most recent sales price as of the time of the NAV calculation.In addition, prices for certain foreign securities may be obtained from the Fund’s approved independent pricing agents.Securities with remaining maturities of 60 days or less are valued on the amortized cost basis as reflecting fair value. Securities for which market quotations are not readily available or for which available prices are believed to be suspect will be valued at “fair value” using methods determined in good faith by or at the direction of the Board of Directors.For these purposes, “fair value” means the price that the Investment Manager reasonably expects the Fund could receive from an arm’s-length buyer upon the current sale of the securities within seven (7) days, after considering all appropriate factors and indications of value available to them.Such value will be cost if the Investment Manager determines such valuation is appropriate after considering a multitude of factors in accordance with established procedures. FIRST PACIFIC LOW VOLATILITY FUND NOTES TO SCHEDULE OF INVESTMENTS – (Continued) December 31, 2013 (Unaudited) The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis.U.S. generally accepted accounting principles (“GAAP”) establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in/out changing an investment’s assigned level within the hierarchy. The following is a description of the valuation techniques applied to the Fund’s major categories of financial instruments measured at fair value on a recurring basis: Common Stocks and Exchange–Traded Funds, to the extent these securities are actively traded and valuation adjustments are not applied, are categorized in Level 1 of the fair value hierarchy.Preferred stock and other equities traded on inactive markets or valued by reference to similar instruments are categorized in Level 2 of the fair value hierarchy. Structured Notes are categorized in Level 2 of the fair value hierarchy. Investment in registered open-end investment management companies will be categorized as Level 1 of the fair value hierarchy. Options listed for trading on a securities exchange or board of trade, and which are actively traded, are categorized in Level 1 of the fair value hierarchy. FIRST PACIFIC LOW VOLATILITY FUND NOTES TO SCHEDULE OF INVESTMENTS – (Continued) December 31, 2013 (Unaudited) The following is a summary of the inputs used in valuing the Fund’s investments, as of December 31, 2013.The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Valuation Inputs at Reporting Date: Description Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
